Exhibit 10.4

 

SECOND AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT THIS SECOND AMENDED
AND RESTATED PLEDGE AND SECURITY AGREEMENT (hereinafter. as it may be from time
to time amended, modified. extended, renewed, substituted, and/or supplemented,
referred to as this "Agreement") is made this 15th day of November, 2017, by and
between WAYSIDE TECHNOLOGY GROUP, INC., a corporation duly organized, validly
existing and in good standing under the laws of the State of Delaware, having
its principal office located at 4 Industrial Way, 3rd Floor, Eatontown, New
Jersey 07724 (hereinafter referred to as the "Grantor"), AND CITIBANK, N.A., a
national banking association duly organized and validly existing under the laws
of the United States of America, having an address located at 99 Wood Avenue
South, 2nd floor, Iselin, New Jersey 08830 (hereinafter referred to as the
"Secured Party"). WITNESSETH: WHEREAS, pursuant to the terms, conditions, and
provisions of that certain Business Loan Agreement dated as of January 4, 2013
(hereinafter referred to as the "Original Loan Agreement"), executed by and
among Grantor, Lifeboat Distribution, Inc., a Delaware corporation (hereinafter
referred to as "Lifeboat"), Techxtend, Inc., a Delaware corporation (hereinafter
referred to as "Techxtend"), Programmer's Paradise, Inc., a Delaware corporation
(hereinafter referred to as "Programmer's Paradise"), and the Lender, the Lender
made available to the Grantor, Lifeboat, Techxtend, and Programmer's Paradise a
secured electronic line of credit loan facility in the maximum principal amount
of up to $10,000,000.00 for the purposes of providing working capital and for
general corporate purposes (hereinafter referred to as the "Original Loan
Facility"); and WHEREAS, pursuant to the terms, conditions, and provisions of
that certain Joinder and Amendment Agreement dated as of March 29, 2013
(hereinafter referred to as the "Joinder and Amendment Agreement"), executed by
and among, inter alia, the Grantor, Lifeboat, Techxtend, Programmer's Paradise,
ISP International Software Partners, Inc., a Delaware corporation (hereinafter
referred to as "ISP" and hereinafter the Grantor, Lifeboat, Techxtend,
Programmer's Paradise, and ISP shall be collectively referred to as the
"Co-Borrowers"), and the Lender, the parties thereto agreed to amend and modify,
inter alia, the Original Loan Agreement for the purposes more particularly set
forth therein (hereinafter the Original Loan Agreement, as amended by the
Joinder and Amendment Agreement, shall be referred to as the "Existing Loan
Agreement"); and WHEREAS, the obligations of the Co-Borrowers in connection with
the Existing Loan Facility were secured by, inter alia, that certain Amended and
Restated Commercial Pledge Agreement dated March 28, 2013, executed by Wayside,
as grantor, the Co-Borrowers, as borrowers, and the Secured Party, as lender
(hereinafter, as it may have been from time to time amended, modified, extended,
renewed, substituted, and or supplemented, referred to as the "Original pledge
Agreement"); and WHEREAS, the Co-Borrowers have requested that the Secured
Party, and the Secured Party has agreed, pursuant to the terms, conditions, and
provisions of that certain Second Amended and Restated Revolving Credit Loan
Agreement dated of even date herewith (hereinafter, as it may be from time to
time amended, modified, extended, renewed, substituted, and/or supplemented,
referred to as the "Loan Agreement"), executed by the Co-Borrowers, as
co-borrowers, and the Secured Party, as lender, to amend [SECOND AMENDED AND
RESTATED PLEDGE AND SECURITY AGREEMENT]

GRAPHIC [g273521kmi001.gif]

 


and restate in their entirety the Existing Loan Agreement, for the purposes of,
inter alia providing for an amended and restated revolving credit loan facility
in the maximum principal amount of up to Twenty Million and 00/100
($20,000,000.00) Dollars (hereinafter, as it may be from time to time amended,
modified, extended, renewed, substituted, and/or supplemented, referred to as
the "Loan Facility"), which amended and restated revolving credit loan facility
amends and restates the Original Loan Facility in its entirety; and WHEREAS,
capitalized terms used but not expressly defined herein shall have the same
meanings when used herein as set forth in the Loan Agreement; and WHEREAS, as an
inducement to the Lender to make the Loan Facility available to the Co-
Borrowers, the Lender has required that the Grantor agree to amend and amend and
restate in its entirety the Original Pledge Agreement with the terms,
conditions, and provisions of this Agreement. NOW, THEREFORE, IN CONSIDERATION
OF THESE PREMISES AND THE MUTUAL REPRESENTATIONS, COVENANTS AND AGREEMENTS OF
THE GRANTOR AND THE SECURED PARTY, EACH PARTY BINDING ITSELF AND ITS SUCCESSORS
AND/OR ASSIGNS, HEREBY PROMISES, COVENANTS, AND AGREES TO AMEND AND RESTATE THE
ORIGINAL PLEDGE AGREEMENT WITH ALL OF THE TERMS, CONDITIONS, AND PROVISIONS SET
FORTH HEREINBELOW, AND ALL OF THE TERMS, CONDITIONS, AND PROVISIONS OF THE
ORIGINAL PLEDGE AGREEMENT ARE HEREBY DEEMED SUPERSEDED, SUBSTITUTED, AND
REPLACED BY THE FOLLOWING: 1. Pledge. Upon and pursuant to the terms, conditions
and provisions of this Agreement, the Grantor hereby grants and delivers to the
Secured Party a continuing pledge, first lien on and security interest in and to
(hereinafter referred to as the "Security interest"), all of the rights, title
and interests of the Grantor in and to all of the following securities
instruments and property (said securities instruments and property hereinafter
being collectively referred to as the "Collateral"): sixty-five percent (65%),
on a fully diluted basis, of all the shares of the authorized, issued and
outstanding capital stock (hereinafter collectively referred to as the "Wayside
Canada Shares") of Wayside Technology (Canada), Inc. (hereinafter referred to as
"Wayside Canada"); sixty-five percent (65%), on a fully diluted basis, of all
the shares of the authorized, issued and outstanding capital stock (hereinafter
collectively referred to as the "Wayside Europe Shares" and hereinafter the
Wayside Canada Shares and the Wayside Europe Shares shall be collectively
referred to as the "Shares") of Wayside Technology Group Europe BV (hereinafter
referred to as "Wayside Europe" and hereinafter Wayside Canada and Wayside
Europe shall be collectively referred to as the "Companies"); All certificates,
options, rights, securities or other distributions issued as an addition to, in
substitution or in exchange for, or on account of, the Shares described in
subparagraphs (i) and (ii) of this Paragraph I (including, without limitation,
any and all stock options to purchase shares) so that the Secured Party
maintains at all times under this Agreement, a pledge of and security interest
in and to sixty-five percent (65%), on a fully diluted basis, of all shares of
the authorized issued and outstanding capital stock of each of the Companies;
Any stock or other securities acquired by the Grantor or the Grantor's designee
with respect to, incident to or in lieu of the Shares described in this
Paragraph 1 or with respect to, [SECOND AMENDED AND RESTATED PLEDGE AND SECURITY
AGREEMENT]

GRAPHIC [g273521kmi002.gif]

 


incident to or in lieu of the Collateral (a) due to any dividend, stock-split,
stock dividend or distribution on dissolution, on partial or total liquidation,
or for any other reason, (b) in connection with a reduction of capital, capital
surplus or paid-in-surplus or (c) in connection with any spin-off, split-off,
reclassification, readjustment, merger, consolidation, sale of assets,
combination of shares or any other plan of distribution affecting the Companies;
Any subscription or other rights or options issued in connection with the Shares
described in this Paragraph I, and, if exercised by the Grantor, all new shares
or other securities so acquired by the Grantor, which shall immediately be
assigned and delivered to the Secured Party and held under the terms of this
Agreement in the same manner as the Shares originally pledged hereunder; and Any
and all proceeds, monies, income and benefits arising from or by virtue of, and
all dividends and distributions (cash or otherwise) payable and/or distributable
with respect to, all or any of the Shares or other securities and rights and
interests described in this Paragraph I. Obligations Secured. This Agreement and
the Security Interest granted hereunder secure the payment and performance by
the Grantor, when due, of all of the liabilities and obligations of the Grantor
to the Secured Party (i) in connection with the Loan Facility and (ii) under and
pursuant to the terms, conditions and provisions of the Loan Agreement and all
of the other Loan Documents (hereinafter collectively referred to as the
"Obligations"): Delivery of Collateral. All certificates, securities or
instruments representing or evidencing the Collateral shall be delivered to and
held by the Secured Party pursuant to the terms of this Agreement and said
delivered Collateral shall be in suitable form for transfer by delivery or shall
be accompanied by duly executed instruments of transfer or assignment in blank,
all in form and substance satisfactory to the Secured Party. The Secured Party
shall have the right, at any time after the occurrence of an Event of Default,
in its sole discretion and without notice to the Grantor, to transfer to or to
register in the name of the Secured Party or any of the Secured Party's
nominees, all or any part of the Collateral, subject only to the revocable
rights specified in Paragraph 7 hereof and the terms, conditions and provisions
of Paragraph 9 and Paragraph I 0 hereof. In addition, the Secured Party shall
have the right at any time to exchange certificates or instruments representing
or evidencing the Collateral for certificates or instruments of smaller or
larger denominations. Representations and Warranties. The Grantor hereby
represents and warrants to the Secured Party that: (i) the Shares represent, in
the aggregate, sixty-five percent (65%) of the authorized, issued and
outstanding shares of each Company's voting capital stock, on a fully-diluted
basis; (ii) the Grantor is the legal, record and/or beneficial owner of the
Collateral; (iii) the Collateral is duly authorized and issued, fully paid, and
nonassessable, and all documentary, stamp, or other taxes or fees owing in
connection with the issuance, transfer and/or pledge thereof hereunder have been
paid and will be hereafter paid by the Grantor as same becomes due and payable;
(iv) no dispute, counterclaim or defense exists with respect to all or any part
of the Collateral; (v) all of the Collateral is owned or controlled by the
Grantor free of any pledge, mortgage, hypothecation, lien, charge, encumbrance
or security interest in the Collateral and all of the Collateral will remain so
at all times during the continuation of the Security Interest; (vi) there are no
restrictions upon the transfer, hypothecation or pledge of any of the
Collateral, other than such restrictions which may be imposed by applicable law;
(vii) the Grantor has the full power, capacity and legal right to grant a
security interest in the Collateral free of any encumbrances and without
obtaining the consent of any other Person; (viii) the execution and delivery of
this Agreement, and the performance of its terms, will not violate or constitute
a default under the terms of any agreement, indenture or other instrument,
license, judgment, decree, order, law, statute, ordinance or other governmental
rule or regulation of the United States of America or any state or political
subdivision [SECOND AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT]

GRAPHIC [g273521kmi003.gif]

 


thereof, applicable to the Grantor or any of its property; (ix) this Agreement
has been duly executed and delivered by the Grantor and constitutes a legal,
valid and binding obligation of the Grantor enforceable in accordance with its
terms subject to applicable bankruptcy and insolvency laws; (x) upon delivery of
the Collateral to the Secured Party, this Agreement creates a valid first lien
upon and perfected security interest in and to the Collateral and the proceeds
thereof, subject to no prior security interest, lien, charge, encumbrance or
agreement purporting to grant any Person a security interest in the property or
assets of the Grantor which would include the Collateral and (xi) there are no
stock options, warrants, subscriptions or other rights outstanding on the date
hereof with respect to the Shares, except as has been previously disclosed in
writing to the Secured Party. 5. Covenants. The Grantor hereby further covenants
and agrees to do the following, all at its own cost and expense: from time to
time to promptly execute, assign, endorse and deliver to the Secured Party all
Collateral (including, without limitation, duly executed instruments of transfer
or assignment in blank in each case with respect to all such Collateral) which
may now or hereafter come into its possession and all proxies, applications,
acceptances, stock powers, chattel paper, documents, instruments or other
evidences of payment or writing constituting or relating to any of the
Collateral, and all such other assignments, certificates, supplemental writings,
and financing statements and do all other acts or things as the Secured Party
may reasonably request in order to, or more fully to, evidence and perfect the
Security Interest; to promptly furnish to the Secured Party with any information
or writings which the Secured Party may reasonably request concerning the
Collateral; to allow the Secured Party to inspect all records of the Grantor
relating to the Collateral, and to make and take away copies of such records
during normal business hours (subject to the terms and conditions of the Loan
Documents); to promptly notify the Secured Party of any material change in any
fact or circumstances warranted or represented by the Grantor in this Agreement
or in any other writing furnished by the Grantor to the Secured Party in
connection with the Collateral; to promptly notify the Secured Party of any
claim, action or proceeding affecting title to the Collateral, or any part
thereof, or the Security Interest, and at the request of the Secured Party,
appear in and defend, at the Grantor's own cost and expense, any such action or
proceedings; provided if the Grantor fails to so appear in and defend after
request of the Secured Party, the Secured Party may in its sole discretion so
appear in and defend, for which the Grantor hereby irrevocably grants the
Secured Party a power of attorney to do or undertake any such actions and
execute and deliver any such documents as the Grantor may deliver in any such
appearance in and defense, such power of attorney being coupled with an
interest, and all fees and expenses incurred by the Secured Party in such
appearance in and defense shall be added to the Obligations secured by this
Agreement; to promptly pay to the Secured Party the amount of all court costs
and reasonable attorneys' fees incurred by the Secured Party hereunder; and not
to vote, in any of the Grantor's capacities as shareholder, in favor of the
issuance of any additional capital stock of either of the Companies without the
prior express written consent of the Secured Party. [SECOND AMENDED AND RESTATED
PLEDGE AND SECURITY AGREEMENT]

GRAPHIC [g273521kmi004.gif]

 


Except to the extent required by Law, the Grantor hereby further covenants and
agrees that, without the prior express written consent of the Secured Party, the
Grantor shall not sell, assign, transfer, exchange or otherwise dispose of or
grant any option with respect to the Collateral, or permit any of the Collateral
or any interest therein, or any proceeds thereof, to ever be or become subject
to any lien, attachment, execution, sequestration, other legal or equitable
process, or any lien or encumbrance of any kind, except for presently existing
liens noted above. The Grantor hereby further covenants and agrees that the
Grantor will have title to and right to pledge any other property at any time
hereafter pledged to the Secured Party as Collateral hereunder and will defend
the Secured Party's right thereto and Security Interest therein. All assignments
and endorsements by the Grantor shall be in such form and substance as may be
reasonably satisfactory to the Secured Party. 6. Adjustments and Distributions
Concerning Collateral. Should all or any portion of the Collateral, or any part
thereof, ever be converted in any manner by either of the Companies into another
type of property or any money or other proceeds ever be paid or delivered to the
Grantor as a result of the Grantor's rights in the Collateral, then in any such
event (except as expressly provided in Paragraph 7 hereof), all such property,
money and other proceeds shall immediately be and become part of the Collateral,
and the Grantor covenants and agrees to forthwith pay and deliver all money so
received to the Secured Party; and, if the Secured Party deems it necessary and
so requests, to properly endorse, assign or transfer any and all such other
proceeds to the Secured Party and to deliver to the Secured Party any and all
such other proceeds which require perfection by possession under the Uniform
Commercial Code of the State of New Jersey or other appropriate jurisdiction
(hereinafter, as from time to time amended and/or modified, referred to as the
"UCC"). With respect to any of such property of a kind requiring an additional
security agreement, financing statement or other writing to perfect a security
interest therein in favor of the Secured Party, the Grantor will forthwith
execute and deliver to the Secured Party whatever the Secured Party shall
reasonably deem necessary or proper for such purposes. 7 Voting Rights;
Dividends: etc. (i) Until such time as when the Secured Party is entitled to
proceed against the Grantor pursuant to the Loan Agreement, the Note or any of
the other Loan Documents: The Grantor shall be entitled to exercise any and all
voting and other consensual rights pertaining to the Collateral or any part
thereof for any purpose not inconsistent with the terms of this Agreement, the
Loan Agreement and the Loan Documents and which would not jeopardize this
security or prevent its enforcement; provided, however, that the Grantor shall
not exercise or refrain from exercising any such right if, in the Secured
Party's reasonable judgment, such action or inaction would have a Material
Adverse Effect or be inconsistent with or violate any provision of this
Agreement and the Grantor shall give the Secured Party at least five (5)
Business Days' express written notice of the manner in which it intends to
exercise, or the reasons for refraining from exercising, any such right. In
addition, the Grantor shall not exercise or refrain from exercising any such
right which would result in the issuance of any stock or other securities of any
nature in addition to or in exchange or substitution for the Collateral. The
Grantor shall be entitled to receive and retain any and all dividends paid in
respect of the Collateral; provided, however, that any and all: (1) dividends
paid or payable other than in cash in respect of, and instruments and other
property received, receivable or otherwise distributed in respect of, or in
exchange for, any Collateral, [SECOND AMENDED AND RESTATED PLEDGE AND SECURITY
AGREEMENT]

GRAPHIC [g273521kmi005.gif]

 


(2) dividends and other distributions paid or payable in cash in respect of any
Collateral in connection with a partial or total liquidation or dissolution or
in connection with a reduction of capital, capital surplus or paid-in-surplus,
and (3) cash paid, payable or otherwise distributed in respect of principal of,
or in redemption of, or in exchange for, any Collateral, shall be, and shall be
forthwith delivered to the Secured Party to hold as, Collateral and shall, if
received by the Grantor, be received in trust for the benefit of the Secured
Party, be segregated from the other property or funds of the Grantor, and be
forthwith delivered to the Secured Party as Collateral in the same form as so
received (with any necessary endorsement). (c) The Secured Party shall execute
and deliver (or cause to be executed and delivered) to the Grantor all such
proxies and other instruments as the Grantor may reasonably request for the
purpose of enabling the Grantor to exercise the voting and other rights which he
is entitled to exercise pursuant to subparagraph (a) above, and to receive the
dividends or interest payments which it is authorized to receive and retain
pursuant to subparagraph (b) above. (ii) At such time as when the Secured Party
is entitled to proceed against the Grantor pursuant to the Loan Documents: (a)
All rights of the Grantor to exercise the voting and other consensual rights
which it would otherwise be entitled to exercise pursuant to Paragraph 7( i) and
to receive the dividends and interest payments which it would otherwise be
authorized to receive and retain pursuant to Paragraph 7( i) shall cease, and
all such rights shall thereupon become vested in the Secured Party who shall
thereupon have the sole right to exercise such voting and other consensual
rights and to receive and hold as Collateral such dividends and interest
payments. (b) All dividends and interest payments which are received by the
Grantor contrary to the provisions of subparagraph (a) of this Paragraph 7( ii }
shall be received in trust for the benefit of the Secured Party, shall be
segregated from other funds of the Grantor and shall be forthwith paid over to
the Secured Party as Collateral in the same form as so received (with any
necessary endorsement or instrument of transfer). 8. Default. The Grantor shall
be in default under this Agreement upon the happening of any of the following
events or conditions (hereinafter referred to as an "Event of Default"): The
occurrence of an "Event of Default" as defined in the Loan Agreement; The filing
of any financing statement with regard to the Collateral, other than relating to
or permitted by this Agreement or any other Loan Document, or the attachment of
any additional lien or security interest to any portion of the Collateral, for
the benefit of any Person other than the Secured Party, other than those
permitted by this Agreement or any other Loan Document; Failure of the Grantor
to observe any of its covenants set forth in this Agreement, which failure shall
have remained uncured for a period of five (5) Business Days after notice to the
Grantor thereof, and If at any time, the Collateral does not comprise sixty-five
percent (65%) of the authorized, issued and outstanding capital stock of each of
the Companies, on a fully-diluted basis, after [SECOND AMENDED AND RESTATED
PLEDGE AND SECURITY AGREEMENT]

GRAPHIC [g273521kmi006.gif]

 


giving effect to the exercise or conversion of all outstanding rights to acquire
such capital stock, which failure shall have remained uncured for a period of
five (5) Business Days after notice to the Grantor thereof. Registration of
Collateral in Name of Secured Party. At such time as when the Secured Party is
entitled to proceed against the Grantor pursuant to the Loan Agreement, the Note
or any of the other Loan Documents, the Secured Party, at its option, may have
any or all of the Collateral registered in its name or that of its nominee, and
the Grantor hereby covenants and agrees that, upon the Secured Party's request,
the Grantor will cause each of the Companies to effect such registration at the
Grantor's expense. Immediately thereafter and without further notice, whether or
not the Collateral shall have been registered in the name of the Secured Party
or its nominee, the Secured Party or its nominee shall have, with respect to the
Collateral, the right to exercise all voting rights as to all shares subject to
the Security Interest and, as to all of the Collateral, all other corporate
rights and all conversion, exchange, subscription or other rights, privileges or
options pertaining thereto as if it were the absolute owner thereof, including,
but not limited to, the right to exchange any or all of the Collateral upon the
merger, consolidation, reorganization, recapitalization or other readjustment of
either of the Companies thereof, or upon the exercise by either of the Companies
of any right, privilege, or option pertaining to any of the Collateral, and, in
connection therewith, to deliver any of the Collateral to any committee,
depository, transfer agent, registrar or other designated agency upon such terms
and conditions as it may determine, all without liability except to account for
property actually received by it; but Secured Party shall have no duty to
exercise any of the aforesaid rights, privileges or options and shall not be
responsible to the Grantor or any other Person for any failure to do so or delay
in doing so. Thereafter, at such time as all Events of Default and Potential
Events of Default have been cured, then the right to exercise all voting and
other rights with respect to the Collateral shall revert to the Grantor. Upon
any sale or other disposition, the Secured Party shall have the right to
deliver, assign and transfer to the purchaser thereof the Collateral so sold or
disposed of. Each purchaser at any such sale or other disposition (including the
Secured Party) shall hold the Collateral free from any claim or right of
whatever kind other than those imposed by applicable securities law, including
any equity or right of redemption of the Grantor. The Grantor specifically
waives all rights of redemption, stay or appraisal, to the extent permitted by
law, which it had or may have under any rule of law or statute now existing or
hereafter adopted. Remedies Upon Default. At such time as when the Secured Party
is entitled to proceed against the Grantor pursuant to the Loan Agreement, the
Note or any of the other Loan Documents, in addition to any and all other rights
and remedies which the Secured Party may then have hereunder, under the UCC or
otherwise, to the extent permitted by law, the Secured Party may at its option
do any one or more of the following, without liability to the Grantor, except to
account for property actually received by the Secured Party: (i) transfer to or
register in the Secured Party's name or the name of its nominees (if the same
has not already been done) any of the Collateral with or without indication of
the security interest herein created, and whether or not so transferred or
registered, receive the income, dividends and other distributions thereon and
hold them or apply them to the Obligations in any order of payment; (ii)
exercise or cause to be exercised all voting and corporate powers with respect
to any of the Collateral so registered or transferred, including all rights to
conversion, exchange, subscription or any other rights, privileges or options
pertaining to such Collateral, as if the absolute owner thereof; (iii) insure
any of the Collateral; (iv) exchange any of the Collateral for other property
upon a reorganization, recapitalization or other readjustment and, in connection
therewith, deposit any of the Collateral with any committee or depository upon
such terms as the Secured Party may determine; (v) in its name or in the name of
the Grantor demand, sue for, collect or receive any money or property at any
time payable or receivable on account of or in exchange for any of the
Collateral and, in connection therewith, endorse notes, checks, drafts, money
orders, documents of title or other evidences of payment, shipment or storage in
the name [SECOND AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT]

GRAPHIC [g273521kmi007.gif]

 


of the Grantor; (vi) make any compromise or settlement deemed advisable with
respect to any of the Collateral; (vii) renew, extend, or otherwise change the
terms and conditions of any of the Collateral or the Obligations; (viii) take or
release any other collateral as security for any of the Collateral or the
Obligations; (ix) add or release any guarantor, endorser, surety or other party
to any of the Collateral or the Obligations; (x) reduce its claim to judgment or
foreclose or otherwise enforce the Security Interest, in whole or in part, by
any available judicial procedure; (xi) without demand of performance or other
demand, advertisement or notice of any kind (except the notice specified below
of time and place of public or private sale) to or upon the Grantor or any other
Person (all of which are, to the extent permitted by law, hereby expressly
waived), forthwith collect, receive, appropriate and realize upon the Collateral
or any part thereof, and may forthwith, or agree to, sell, assign, give option
or options to purchase, contract to sell or otherwise dispose of or deliver the
Collateral or any part thereof or interest therein, in a commercially reasonable
manner, in one or more parcels at public or private sale or sales, at any
exchange, broker's board or at the Secured Party's principal administrative
office or elsewhere, at such prices and on such terms (including, without
limitation, a requirement that any purchaser of all or any part of the
Collateral purchase the shares constituting the Collateral for investment
without any intention to make any distribution thereof and subject to other
restrictions as may be appropriate or necessary under applicable law) as it may
deem best, for cash or on credit, or for future delivery without assumption of
any credit risk, with the right of the Secured Party or any purchaser to
purchase upon any such sale the whole or any part of the Collateral free from
any right or equity or redemption in the Grantor, which apply by appropriate
judicial proceedings for appointment of a receiver for the Collateral, or any
part thereof, and the Grantor hereby consents to any such appointment; (xii) at
its discretion, retain the Collateral in satisfaction of the Obligations
whenever the circumstances are such that the Secured Party is entitled to do so
under the UCC or otherwise; and (xiii) exercise any and all other rights it may
have hereunder or under the UCC or otherwise. The Grantor hereby grants to the
Secured Party an irrevocable proxy for the Collateral pursuant to which proxy
the Secured Party shall be entitled to vote or consent in its discretion upon
the occurrence and during the continuance of an Event of Default and in such
event the Grantor covenants and agrees to deliver to the Secured Party such
further evidence of the grant of such proxy as Secured Party may request. The
net proceeds of any collection, recovery, receipt, appropriation, realization,
sale or disposition of the Collateral or other action by the Secured Party after
deducting all costs and expenses of every kind incurred therein or incidental to
the care, safekeeping or otherwise of any and all of the Collateral, including,
without limitation, attorneys' fees and legal expenses shall be applied pursuant
to the Loan Facility as more fully set forth in the Loan Agreement, the Note and
the other Loan Documents to the payment in whole or in part of the outstanding
obligations due and owing under the Loan Agreement, the Note and the other Loan
Documents. The Secured Party shall be under no duty to the Grantor or any other
Person to exercise or to withhold the exercise of any of the rights, powers,
privileges and options expressly or implicitly granted to the Secured Party in
this Agreement, and shall not be responsible to the Grantor or any other Person
for any failure to-do so or delay in so doing. 11. Securities Laws, Consents;
etc. The Grantor hereby covenants and agrees that, because of the Securities Act
of 1933, as amended (hereinafter referred to as "Securities Act"), or any other
law or regulation, and for other reasons, there may be legal and/or practical
restrictions or limitations affecting the Secured Party in any attempt to
dispose of all or certain portions of the Collateral and for enforcement of its
rights, for these reasons, the Secured Party is hereby authorized by the
Grantor, but not obligated, at such time as when the Secured Party is entitled
to proceed against the Grantor pursuant to the Loan Documents, to sell all or
any part of the Collateral at private sale, subject to investment letter, or in
any other manner which will not require the Collateral, or any part thereof, to
be registered in accordance with [SECOND AMENDED AND RESTATED PLEDGE AND
SECURITY AGREEMENT]

GRAPHIC [g273521kmi008.gif]

 


the Securities Act, or the rules and regulations promulgated thereunder, or any
other laws or regulations, or which will permit the Collateral to be sold in a
manner which will not violate any applicable laws or regulations, at the best
price reasonably obtainable by the Secured Party at such private sale or other
disposition in the manner mentioned above. The Grantor understands that the
Secured Party may, in its discretion, approach a restricted number of potential
purchasers and that a sale under such circumstances may yield a lower price for
the Collateral, or any part or parts thereof, than that which would otherwise be
obtainable if same were either offered to a large number of potential
purchasers, or registered and sold in the open market. The Secured Party agrees
that such private sales shall be made in a commercially reasonable manner and
that the Secured Party has no obligation to delay sale of any Collateral to
permit either of the Companies to register it for public sale under any
applicable federal or state securities law. If any consent, approval or
authorization of any state, municipal or other governmental department, agency
or authority should be necessary to effectuate any sale or other disposition of
all or any part of the Collateral, the Grantor shall execute all such
applications and other instruments as may be reasonably required in connection
with securing any such consent, approval or authorization, and will otherwise
cooperate to secure the same. Notification of Sale. Reasonable notification of
the time and place of any public or private sale or other intended disposition
of the Collateral is to be made, shall be sent to the Grantor and to any other
Person entitled under the UCC to notice; provided that, to the extent permitted
by law, if any of the Collateral threatens to decline speedily in value or is of
the type customarily sold on a recognized market, Secured Party may sell or
otherwise dispose of the Collateral without notification, advertisement, or
other notice of any kind. It is agreed that notice sent or given not less than
five (5) Business Days prior to the taking of the action to which the notice
relates is reasonable notification and notice for the purposes of this Paragraph
12. Satisfaction of Obligation. Upon the termination and repayment in full of
the Loan Facility, this Agreement shall terminate, and the Secured Party shall
deliver to the Grantor, at the Grantor's expense, such of the Collateral in the
Secured Party's possession as shall not have been sold or otherwise applied
pursuant to this Agreement. Notices. Unless otherwise specifically provided
herein, any notice or other communication herein required or permitted to be
given shall be in writing and may be personally served, sent by confirmed
telecopy transmission or sent by over-night courier service or United States
mail (registered or certified, with postage prepaid and properly addressed) and
shall be deemed to have been given when delivered in person or by overnight
courier service, upon receipt of a telecopy or telex during normal business
hours or three (3) Business Days after deposit in the United States mail
(registered or certified, with postage prepaid and properly addressed). All
notices shall be sent to the applicable party at the following addresses or in
accordance with the last unrevoked written direction from such party to the
other parties hereto: If to the Grantor: With a copy to: Wayside Technology
Group, Inc. 4 Industrial Way, 3rd Floor Eatontown, New Jersey 07724 Attention:
Mr. Michael Vesey Chief Financial Officer Telecopy No.: (732) 389-1207 McCarter
& English, LLP Two Tower Center Boulevard, 24th Floor East Brunswick, New Jersey
08816 [SECOND AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT]

GRAPHIC [g273521kmi009.gif]

 


Attention: David J. Sorin, Esq. Telecopy No.: (732) 352-7751 If to the Secured
Party: Citibank, N.A. 99 Wood Avenue South, 2nd Floor Iselin, New Jersey 08830
Attention: Mr. Craig Heal Senior Vice President Telecopy No. (732) 650-3622 With
a copy to: Reed Smith LLP Princeton Forrestal Village 136 Main Street, Suite 250
Princeton, New Jersey 08540 Attention: Nicholas J. Valvanis, Esq. Telecopy No.:
(609) 951-0824 All notices, payments, requests, reports, information or demands
so given shall be deemed effective upon receipt or, if mailed, upon receipt or
the expiration of the third (3rd) day following the date of mailing, whichever
occurs first, except that any notice of change in address shall be effective
only upon receipt by the party to whom said notice is addressed. A failure to
send the requisite copies does not invalidate an otherwise properly sent notice
to the Grantor and/or the Secured Party. Secured Party Appointed
Attorney-in-Fact. At such time as when the Secured Party is entitled to proceed
against the Grantor pursuant to the Loan Documents, the Grantor hereby appoints
the Secured Party as the Grantor's attorney-in-fact (coupled with an interest),
with full authority in the place and stead of the Grantor and in the name of
Grantor, or otherwise from time to time in the Secured Party's discretion, to
take any action and to execute any instrument which the Secured Party may deem
necessary or advisable to accomplish the purposes of this Agreement, including,
without limitation, to receive, endorse and collect all instruments made payable
to the Grantor representing any dividend, interest payment or other distribution
in respect of Collateral or any part thereof and to give full discharge for the
same and will give the Grantor notice of any action taken and copies of any
document executed. Reasonable Care. The Secured Party shall be deemed to have
exercised reasonable care in the custody and preservation of the Collateral in
its possession if the Collateral is accorded treatment substantially equal to
that which the Secured Party accords its own property, it being understood that
the Secured Party shall not have any responsibility for (i) ascertaining or
taking action with respect to calls, conversions, exchanges, maturities, tenders
or other matters relative to any Collateral, whether or not the Secured Party
has or is deemed to have knowledge of such matters or (ii) taking any necessary
steps to preserve rights against any parties with respect to any Collateral.
Financing Statement. The Secured Party shall have the right at any time to
execute and file this Agreement as a financing statement, but the failure of the
Secured Party to do so shall not impair the validity or enforceability of this
Agreement. Further Assurances. The Grantor covenants and agrees that at any time
and from time to time upon the written request of the Secured Party, the Grantor
will execute and deliver such further documents and do such further acts and
things as the Secured Party may reasonably request in order to effect the
purposes of this Agreement. [SECOND AMENDED AND RESTATED PLEDGE AND SECURITY
AGREEMENT]

GRAPHIC [g273521kmi010.gif]

 


Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of the Grantor and the Secured Party, and their respective successors
and, assigns; provided, that the Grantor may not, without the prior express
written consent of the Secured Party, assign any rights, powers, duties or
obligations hereunder. Cumulative Remedies, No Waiver. The rights and remedies
provided in this Agreement, the Loan Agreement and in all the other Loan
Documents are cumulative and are in addition to and not exclusive of any rights
or remedies provided by law, including, but without limitation, the rights and
remedies of a secured party under the UCC. The Secured Party shall not by any
act, delay, omission or otherwise be deemed to have waived any of its rights or
remedies hereunder and no waiver shall be valid unless in writing, signed by the
Secured Party, and then only to the extent therein set forth. A waiver by the
Secured Party of any right or remedy hereunder on any one occasion shall not be
construed as a bar to any right or remedy which the Secured Party would
otherwise have on any future occasion. No failure to exercise nor any delay in
exercising on the part of the Secured Party, any right, power or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, power or privilege hereunder preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
Performance by Secured Party of Grantor's Obligations. If the Grantor fails to
perform or comply with any of its agreements contained herein, and the Secured
Party, as provided for by the terms of this Agreement, shall itself perform or
comply, or otherwise cause performance or compliance, with such agreement, the
expenses of the Secured Party incurred in connection with such performance or
compliance, together with interest thereon at the rate then provided for in
respect of the Loan Facility made under the Loan Agreement, shall constitute
Obligations secured hereby. Modification in Writing. None of the terms or
provisions of this Agreement may be waived, altered, modified or amended except
by a written instrument signed by both parties. Course of Dealing. No course of
dealing between the Grantor and the Secured Party or any other Person, nor any
failure to exercise, nor any delay in exercising, any right, power or privilege
of the Secured Party hereunder or under any of the Loan Documents shall operate
as a waiver thereof; nor shall any single or partial exercise of any right,
power or privilege hereunder or thereunder preclude any other or further
exercise thereof or the exercise of any other right, power or privileges
Invalidity of Any Provision. The invalidity of any one or more phrases,
sentences, clauses, paragraphs or sections hereof shall not affect the remaining
portions of this Agreement, all of which are being inserted conditionally on
their being held legally valid. In the event that any one or more of the
phrases, sentences, clauses, paragraphs or sections contained herein should be
invalid, or should operate to render this Agreement invalid, then this Agreement
shall be construed as if such invalid phrase or phrases, sentence or sentences,
clause or clauses, paragraph or paragraphs, or section or sections had not been
inserted. The invalidity of any one or more phrases, sentences, clauses,
paragraphs or sections hereof in any jurisdiction shall not invalidate or render
unenforceable such phrase, sentence, clause, paragraph or section in any other
jurisdiction. Governing Law. This Agreement is intended to be performed in the
State of New Jersey, and the substantive laws of the State of New Jersey shall
govern the validity, construction, enforcement and interpretation of this
Agreement, except to the extent that the validity or perfection of the security
interest hereunder, or remedies hereunder, in respect of any particular
Collateral are governed by the laws of a jurisdiction other than the State of
New Jersey. [SECOND AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT]

GRAPHIC [g273521kmi011.gif]

 


Counterparts. This Agreement may be executed by one or more of the parties to
this Agreement in any number of separate counterparts and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. A set of the copies of this Agreement signed by all the parties
shall be lodged with the Grantor and the Secured Party. WAIVER OF JURY TRIAL.
THE GRANTOR AND THE SECURED PARTY HEREBY WAIVE ANY AND ALL RIGHTS THAT THEY MAY
NOW OR HEREAFTER HAVE UNDER THE LAWS OF THE UNITED STATES OF AMERICA, ANY STATE
OR TERRITORY, TO A TRIAL BY JURY OF ANY AND ALL ISSUES ARISING EITHER DIRECTLY
OR INDIRECTLY IN ANY ACTION OR PROCEEDING BETWEEN THE GRANTOR AND THE SECURED
PARTY OR THEIR SUCCESSORS AND ASSIGNS, OUT OF OR IN ANY WAY CONNECTED WITH THIS
AGREEMENT. FURTHER, THE GRANTOR AND THE SECURED PARTY WAIVE ANY RIGHT IT MAY
HAVE TO CLAIM OR RECOVER, IN ANY SUCH SUIT, ACTION OR PROCEEDING, ANY SPECIAL,
EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES OR ANY DAMAGES OTHER THAN, OR IN
ADDITION TO, ACTUAL DAMAGES. IT IS INTENDED THAT THIS WAIVER SHALL APPLY TO ANY
AND ALL DEFENSES, RIGHTS, AND/OR COUNTERCLAIMS IN ANY ACTION OR PROCEEDING. THE
GRANTOR AND THE SECURED PARTY RECOGNIZE THAT ANY DISPUTE ARISING IN CONNECTION
WITH THE LOAN FACILITY IS LIKELY TO BE COMPLEX AND CONSEQUENTLY THEY WISH TO
STREAMLINE AND MINIMIZE THE COST OF THE DISPUTE RESOLUTION PROCESS BY AGREEING
TO WAIVE THEIR RIGHTS TO A JURY TRIAL. 31. Credit Support Moment. This Agreement
is intended to act (i) as a "Credit Support Document" (as such term is defined
in the Hedging Agreement), with respect to the Grantor and is hereby made a part
of the "Schedule" (as such term is defined in the Hedging Agreement) of the
Hedging Agreement, which such Hedging Agreement includes the Schedules thereto
and all "Confirmations" (as such term is defined in the Hedging Agreement)
exchanged between the parties confirming transactions thereunder, and (ii) as a
"transfer" under a swap agreement made by or to a swap participant, in
connection with a swap agreement, within the meaning of Section 546(g) of the
Bankruptcy Code. [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK] [SECOND AMENDED
AND RESTATED PLEDGE AND SECURITY AGREEMENT]

GRAPHIC [g273521kmi012.gif]

 


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their proper and duly authorized officers as appropriate all on
the day and year first hereinabove written. WAYSIDE TECHNOLOGY GROUP, INC., a
Delaware corporation Michael Vesey Chief Financial Officer CITIBANK, N.A., as
the Lender By: Craig Heal Senior Vice President [SECOND AMENDED AND RESTATED
PLEDGE AND SECURITY AGREEMENT]

GRAPHIC [g273521kmi013.gif]

 


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their proper and duly authorized officers as appropriate all on
the day and year first hereinabove written. WAYSIDE TECHNOLOGY GROUP, INC., a
Delaware corporation By: Michael Vesey Chief Financial Officer CITIBANK, N.A.,
as the Lender By: Craig [seal Senior Vice President [SECOND AMENDED AND RESTATED
PLEDGE AND SECURITY AGREEMENT]

GRAPHIC [g273521kmi014.gif]

 